DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volvo (EP 2 631 372; applicant cited).
Regarding Claim 1, Volvo discloses a post 200 for a cab of a vehicle, the post presenting a structure end adapted to be connected to a structure in a lower region of the cab (see Fig. 1) and a roof end adapted to be connected to a roof of the cab (see Fig. 1), the post comprising an elongated tubular element 
Regarding Claims 2 and 3, the cross section of the tubular element cavity is substantially constant as the post is substantially constant.
Regarding Claim 4, the reinforcement 210 has a convexly curved shape (see Fig.2; reinforcement curves to fit post).
Regarding Claims 32-34, Volo discloses a vehicle with a structural frame including the post, wherein the post and reinforcement are located above a lower cab structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 12-21 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volvo as applied to claims 4 and 34 above, and further in view of Rapp (US 6,032,980).
Regarding Claim 5, Volvo does not appear to disclose how the reinforcement tapers.  Rapp discloses a reinforcement 32 for a post 26 of a cab of a vehicle, wherein the post is tubular and the reinforcement has a side extending straight in the longitudinal direction of the tubular element (see Fig. 5, right side), the taper of tapered portion being formed by a side, which is opposite to the straight side (see Fig. 5 near 62), gradually being closer to the straight side.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the tapered reinforcement of Rapp in the structure of Volvo in order to reinforce the bottom connections of the post to the surrounding frame, and to taper off at a distance above the connection such that the weight was reduced in an area where less reinforcing was needed.  
Regarding Claim 12, Rapp discloses that the post 26 has a symmetry plane (post is square and has symmetry planes in several directions), wherein a normal to the plane in a lateral direction shows the tapered portion when viewed along the normal (see Fig. 5).
Regarding Claim 13, Volvo discloses the tapered portion extends from one end to another end of the cross section.
Regarding Claims 14 and 15, Volvo discloses that the reinforcement includes first and second parts with a cavity there between.

Regarding Claims 17 and 18, the first and second parts of the reinforcement of Volvo are connected together in a semi U-shape (see Fig. 2).
Regarding Claim 19, the taper of the reinforcement of Volvo is formed by two flanges, and the taper of Rapp gets shorter towards its free end.
Regarding Claim 20, the reinforcement of Volvo is welded inside the tubular post.
Regarding Claim 21, the wall thickness of the post and the reinforcement of Rapp are similar in thickness.
Regarding Claim 35, Rapp discloses that the post 26 has a symmetry plane (post is square and has symmetry planes in several directions), wherein a normal to the plane in a lateral direction shows the tapered portion when viewed along the normal (see Fig. 5), and the plane of symmetry would be a deformation direction if the roll over occurred in a front-back direction.
Regarding Claims 36 and 37, the deformation direction of Rapp may be lateral or longitudinal depending upon the placement of the reinforcements in the lateral direction or longitudinal direction.

Allowable Subject Matter
Claims 6, 8-11 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASON S DANIELS/Primary Examiner, Art Unit 3612